Exhibit 10.2

CONSULTING AGREEMENT

Effective January 1, 2015 (“Effective Date”), Jeffrey N. Maggioncalda, an
individual (“Consultant”), and Financial Engines, Inc., a Delaware company (the
“Company”), agree as follows:

WHEREAS, until the Effective Date of this Agreement, Consultant was an employee
of the Company and served as its Chief Executive Officer and a member of its
Board of Directors since 1996; and

WHEREAS, Consultant is voluntarily resigning as an employee, officer and
director of the Company effective as of December 31, 2014, and will transition
immediately into the role of consultant to the Company in accordance with the
terms of this Consulting Agreement (the “Agreement”);

WHEREFORE, Consultant and the Company agree as follows:

1. Services and Payment. Consultant agrees to serve as consultant to the Company
commencing on the Effective Date and continuing until June 30, 2015 or such
earlier date that this Agreement is terminated pursuant to Section 3 (the
“Term”), reporting to the Chief Executive Officer of the Company (the “CEO”).
During the Term, Consultant will be available to consult with and assist
management of the Company, as requested by the CEO, with respect to matters as
more fully described in Exhibit A hereto. Consultant shall not be required to
work more than an average of 32 hours per month. In consideration for such
services, the Company will pay Consultant a monthly fee of $22,000 during the
Term. Consultant will also be reimbursed for all reasonable out-of-pocket
expenses related to the performance of such services. During the Term,
Consultant may pursue other activities, other than any competitive enterprises.

2. Equity Awards. The parties hereby acknowledge and confirm that in accordance
with the Company’s Amended and Restated 2009 Stock Incentive Plan (the “Plan”)
and the terms of the applicable equity award agreements entered into thereunder,
and conditioned upon Consultant’s continued provision of services pursuant to
Section 1 and compliance with Sections 5, 6 and 8 of this Agreement,
Consultant’s outstanding options and restricted stock units (“RSUs”) with
respect to common stock of the Company will continue to vest (and the options
will remain exercisable) during the Term in accordance with their terms. Upon
termination of service at the end of the Term, the options will remain
exercisable for the period of time specified in the Plan and the applicable
award agreements for exercisability following termination of service; provided,
however, that the options will in no event remain exercisable beyond their
applicable expiration dates, and the options and RSUs will remain subject to
earlier termination in accordance with the terms of the Plan and the applicable
award agreements. Those unvested options and RSUs which are not scheduled to
vest on or before June 30, 2015 will be terminated for all purposes on the
Effective Date. In addition, notwithstanding Consultant’s continued service as a
consultant hereunder, Consultant’s performance stock units (“PSUs”) awarded in
2013 pursuant to the Company’s 2013-2017 Long- Term Incentive Program will
terminate upon his termination of employment on December 31, 2014, in accordance
with their terms. Subject to the foregoing, the award agreements governing the



--------------------------------------------------------------------------------

options, RSUs and PSUs will remain in full force and effect, and Consultant
agrees to remain bound by those agreements. Consultant acknowledges that he
remains subject to the Company’s Insider Trading and Communications Policy, as
amended from time to time. Consultant agrees that he will be subject to
sanctions imposed by the Company, in its discretion, for violation of this
policy, including termination of this Agreement for cause without the notice
provided for Section 2 of this Agreement, and that the Company may give
stop-transfer and other instructions to its transfer agent against transfer of
the Company’s securities by Consultant in a transaction that the Company
considers to be in contravention of this policy.

3. Termination. Either party may terminate this Agreement with or without cause
upon thirty (30) days prior written notice to the other party. This Agreement
will also terminate immediately upon the death of Consultant. Upon termination,
the Company shall pay Consultant all fees accrued but unpaid through the date of
termination. The provisions of Sections 5, 7 and 8 shall survive the termination
of this Agreement.

4. Independent Contractor; No Employee Benefits. During the Term, Consultant
shall act as an independent contractor (not an employee or other agent) of the
Company solely responsible for the manner and hours in which services provided
for hereunder are performed, and shall be solely responsible for all taxes,
withholdings, and other statutory, regulatory or contractual obligations of any
sort (including, but not limited to, those relating to workers’ compensation,
disability insurance, Social Security, unemployment compensation coverage, the
Fair Labor Standards Act, income taxes, etc.), and shall not be entitled to
participate in any employee benefit plans, fringe benefit programs, group
insurance arrangements or similar programs of the Company. Consultant will be
entitled to the benefits payable under the Company employee benefits plans in
respect of his employment through December 31, 2014 in accordance with the terms
of those plans.

5. Confidential Information and Invention Assignment Agreement and Company
Policies. Consultant will remain bound by Consultant’s Confidential Information
and Invention Assignment Agreement with the Company in the form attached as
Exhibit B hereto (“Confidentiality Agreement”) as a consultant, even though
Consultant is no longer an employee of the Company, and hereby acknowledges and
reaffirms Consultant’s obligations under the Confidentiality Agreement, which
remains in full force and effect. Consultant further agrees to adhere to the
Company’s Advisor Code of Ethics, Equal Opportunity Employment Policy,
Expectations of Workplace Conduct Policy, Information Security Policy, and
Social Media Policy to the extent applicable to his services hereunder.

6. Conflicts of Interest.

(a) General. During the Term, subject to subsection (b), below, Consultant shall
not, directly or indirectly, engage in any activities which shall be competitive
with the business of the Company or any of its subsidiaries (“Competitive
Business”) nor be employed by, serve as a director of, render services as a
consultant or adviser to, nor invest or participate in any manner or capacity
in, any entity or person which directly engages in a Competitive Business.

(b) Exception. Subsection (a) above shall not preclude investments in a
corporation whose stock is traded on a public market and of which Consultant
owns less than one percent of the outstanding voting shares and shall not
prevent Consultant from serving as an officer or director of a “not-for-profit”
organization.

 

2



--------------------------------------------------------------------------------

(c) Reasonableness of Covenant. Consultant agrees that the covenants contained
in subsection (a) above are reasonable and necessary to protect the
confidentiality of the customer lists, the terms, conditions and nature of
customer relationships, and other trade secrets and Confidential Information
concerning the Company and its subsidiaries, acquired by Consultant and to avoid
actual or apparent conflicts of interest.

7. Injunctive Relief. Without limiting any remedies available to the Company,
Consultant acknowledges and agrees that a breach of the covenants contained in
Sections 5 or 6 will result in injury to the Company and its subsidiaries for
which there is no adequate remedy at law and that it will not be possible to
measure damages for such injuries precisely. Therefore, Consultant agrees that,
in the event of such a breach or threat thereof, the Company shall be entitled
to seek a temporary restraining order and a preliminary and permanent
injunction, without bond or other security, restraining Consultant from engaging
in activities prohibited by Sections 5 and 6 or such other relief as may be
required specifically to enforce any of the covenants in Sections 5 and 6.

8. Cooperation. During the Term and thereafter, Consultant agrees to cooperate
with the Company in the investigation, defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company. Consultant’s cooperation in connection with such claims
or actions shall include, but not be limited to, being available to meet with
the Company’s counsel to prepare for discovery or any mediation, arbitration,
trial, administrative hearing or other proceeding or to act as a witness when
reasonably requested by the Company at mutually agreeable times and at locations
mutually convenient to Consultant and the Company. The Company will reimburse
Consultant for reasonable out-of-pocket expenses Consultant may incur in
connection with any such cooperation (excluding foregone wages, salary, or other
compensation) and will make reasonable efforts to accommodate Consultant’s
scheduling needs. In addition, following the expiration of the Term, if more
than one business day (eight hours) is required for such cooperation or other
cooperation requested by the Company under this Agreement, then the Company
shall pay Consultant at a mutually agreed upon rate for Consultant’s time
therefor (but excluding any time for Consultant’s sworn testimony in deposition,
at trial or in any other legal proceeding, as to which Consultant will receive
any witness fees provided by law).

9. Claims Relating to Prior Employment and Service. The Company will pay
Consultant all of the salary and accrued but unused vacation time or PTO earned
as an employee through December 31, 2014, and Consultant will remain eligible
for the 2014 annual cash incentive subject to his continued employment through
December 31, 2014. In addition, Consultant will receive reimbursement for
reasonable and necessary expenses incurred by Consultant on behalf of the
Company during the period ending on December 31, 2014 in accordance with the
Company’s expense reimbursement policy. Consultant acknowledges that the only
payments and benefits that Consultant is entitled to receive from the Company
after December 31, 2014 are those specified in this Agreement, and that as of
the Effective Date, Consultant has no claims or causes of action against the
Company or its predecessors, successors or past or present subsidiaries,
stockholders, directors, officers, employees, consultants, attorneys, agents,
assigns and employee benefit plans with respect to any matter, including
(without limitation) any matter related to Consultant’s employment or service as
a

 

3



--------------------------------------------------------------------------------

director with the Company or the termination of that employment or service.
Notwithstanding the foregoing, Consultant is not hereby releasing the Company
from any of the following claims: (a) any rights or claims for indemnification
Consultant may have pursuant to any written indemnification agreement with the
Company to which Consultant is a party, the charter, bylaws or other governing
documents of the Company, or under applicable law, or under directors and
officers liability, errors and omissions or other insurance policies including
any run-off endorsement relating thereto, or otherwise; (b) any rights or claims
to contribution Consultant may have in the event of the entry of judgment
against Consultant as a result of any act or failure to act for which both
Consultant and the Company (or its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates or assigns) are jointly responsible. The Company
acknowledges its continuing obligations to Consultant under the indemnification
agreement between Consultant and the Company.

10. Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of the Company. Any attempt to do so shall be void. The
Company may assign its rights and obligations under this agreement in whole or
part to any successor to all or substantially all of the business and/or assets
of the Company.

11. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Consultant, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its headquarters, and all notices shall be directed to the
attention of its General Counsel.

12. Miscellaneous. This Agreement, together with the agreements referred to
herein, constitutes the entire agreement between Consultant and the Company
regarding the subject matter hereof. The failure of either party to enforce its
rights under this Agreement at any time for any period shall not be construed as
a waiver of such rights. No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties. In the
event that any provision of this Agreement shall be determined to be illegal or
unenforceable, that provision will be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of laws provisions thereof.

 

4



--------------------------------------------------------------------------------

CONSULTANT     FINANCIAL ENGINES, INC. /s/ Jeffrey N. Maggioncalda     By   /s/
Lawrence M. Raffone Jeffrey N. Maggioncalda       Name: Lawrence M. Raffone    
  Title: President

 

5



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES

Consultant’s services shall include, but not be limited to:

Consultation with executives and members of the Board of Directors as requested
by the CEO or the Board, subject to reasonable scheduling concerns of
Consultant.

Cooperation with the Company, as described in Section 8, specifically with
respect to the matter of GRQ v. Financial Engines.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

7



--------------------------------------------------------------------------------

FINANCIAL ENGINES, INC.

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

As a condition of my becoming employed (or my employment being continued) or
retained as a consultant (or my consulting relationship being continued) by
Financial Engines, Inc., a California corporation, or by any of its current or
future subsidiaries, affiliates, successors or assigns (collectively, the
“Company”), and in consideration of my employment or consulting relationship
with the Company and my receipt of the compensation now and hereafter paid to me
by the Company, I agree to the following:

1. Employment or Consulting Relationship. I understand and acknowledge that this
Agreement does not alter, amend or expand upon any rights I may have to continue
in the employ of or in a consulting relationship with, or the duration of my
employment or consulting relationship with, the Company under any existing
agreements between the Company and me or under applicable law. Any employment or
consulting relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
“Relationship.”

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm
or corporation without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or create. I
further agree not to make copies of such Confidential Information except as
authorized by the Company. I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my employment), prices and costs, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, licenses, finances,
budgets or other business information disclosed to me by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment or created by me during the period of the Relationship, whether or
not during working hours. I understand that “Confidential Information” includes,
but is not limited to, information pertaining to any aspects of the Company’s
business which is either information not known by actual or potential
competitors of the Company or is proprietary information of the Company or its
customers or suppliers, whether of a technical nature or otherwise. I further
understand that Confidential Information does not include any of the foregoing
items which has become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved.

 

Confidential Information Invention Assignment Agent 010401



--------------------------------------------------------------------------------

(b) Former Employer Information. I represent that my performance of all terms of
this Agreement as an employee or consultant of the Company have not breached and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me in confidence or trust prior or subsequent to
the commencement of my Relationship with the Company, and I will not disclose to
the Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party to whom I owe a confidentiality obligation.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

3. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me, which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my Relationship with the Company, I incorporate into a Company
product, process or machine a Prior Invention owned by me or in which I have an
interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Invention as part of or in connection with such
product, process or machine.

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time in
which I am employed by or a consultant of the Company (collectively referred to
as “Inventions”), except as provided in Section 2(e) below. I further
acknowledge that all inventions, original works of authorship, developments,
concepts, improvements or trade secrets which are made by me (solely or jointly
with others) within the scope of and during the period of my Relationship with
the Company are “works made for hire” and are compensated by my salary (if I am
an employee) or by such amounts paid to me under any applicable consulting
agreement or consulting arrangements (if I am a consultant), unless regulated
otherwise by mandatory law.

 

Confidential Information Invention Assignment Agent 010401   2  



--------------------------------------------------------------------------------

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

(d) Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. I further
agree that my obligation to execute or cause to be executed, when it is in my
power to do so, any such instrument or papers shall continue after the
termination of this Agreement. If the Company is unable because of my mental or
physical incapacity or for any other reason to secure my signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or hereafter have for infringement of any proprietary rights assigned to the
Company.

(e) Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under the provisions of California Labor Code Section 2870
(attached hereto as Exhibit B). I will advise the Company promptly in writing of
any inventions that I believe meet the said provisions and not otherwise
disclosed on Exhibit A.

4. Returning Company Documents. I agree that, at the time of termination of my
Relationship with the Company, I will deliver to the Company (and will not keep
in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns. I further agree that to any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. In the event of the termination of
my employment, I agree to sign and deliver the “Termination Certification”
attached hereto as Exhibit C.

 

Confidential Information Invention Assignment Agent 010401   3  



--------------------------------------------------------------------------------

5. Notification to Other Parties.

(a) Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.

(b) Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.

6. Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of my Relationship with the Company, and for a period of twelve
(12) months immediately following the termination of my Relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Further, for a period of
twelve (12) months following termination of my Relationship with the Company for
any reason, with or without cause, I shall not solicit any licensor to or
customer of the Company or licensee of the Company’s products, in each case,
that are known to me, with respect to any business, products or services that
are competitive to the products or services offered by the Company or under
development as of the date of termination of my Relationship with the Company.

7. Representations and Covenants.

(a) Facilitation of Agreement. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement.

(b) Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
Relationship with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.

(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provision.

8. General Provisions.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

 

Confidential Information Invention Assignment Agent 010401   4  



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and wilt be for the
benefit of the Company, its successors, and its assigns.

(e) Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

The parties have executed this Agreement on the respective dates set forth
below:

 

FINANCIAL ENGINES, INC.     EMPLOYEE, an Individual         Signature    
Signature By:                 Printed Name Title:         Date:     Date:      
   

 

Confidential Information Invention Assignment Agent 010401   5  



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM PARAGRAPH 3

 

Title

 

Date

 

Identifying Number

Or Brief Description

           

 

    No inventions or improvements     Additional Sheets Attached

 

Signature of Employee:    

 

Print Name of Employee:    

 

Date:    

 

Confidential Information Invention Assignment Agent 010401



--------------------------------------------------------------------------------

EXHIBIT B

Section 2870 of the California Labor Code is as follows:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

EXHIBIT C

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Financial Engines, Inc., its subsidiaries, affiliates,
successors or assigns (together the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

I further agree that for twelve (12) months from this date, I will not hire any
employees or consultants of the Company and I will not solicit, induce, recruit
or encourage any of the Company’s employees or consultants to leave their
employment, nor will I solicit any of the Company’s licensors, customers or
licensees to terminate any relationship with the Company.

 

Date:    

 

 

 

(Employee’s Signature)

 

 

 

(Type/Print Employee’s Name)

 

Confidential Information Invention Assignment Agent 010401   2  